             Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
JAQUAN LAYNE,                                                   :
                                                                :   19 Civ. 04531 (VB)
                                    Plaintiff,                  :
                                                                :   DEFENDANTS’ ANSWER TO
                      - against -                               :   THE COMPLAINT
                                                                :
THE STATE OF NEW YORK DEPARTMENT OF :                               JURY TRIAL DEMANDED
CORRECTIONS AND COMMUNITY                                       :
SUPERVISION, et al.,                                            :
                                                                :
                                    Defendants.                 :
---------------------------------------------------------------X



        Defendants Lieutenant Mario Panzarella, Sergeant Todd Paroline, Sergeant Juan Irizarry,

Correction Officer Pasko Delovic, Correction Officer Jason Ayala, and Nurse Avwurhi Akarumeh,

(“Defendants”), by their attorney, LETITIA JAMES, Attorney General of the State of New York,

respectfully submit their answer to plaintiff’s Complaint, filed May 15, 2019, as follows:

                                 I.       JURISDICTION AND VENUE

        1.       Defendants deny that any response is required to paragraph 1 of the Complaint, as

it contains assertions of law. To the extent that a response may be deemed required, Defendants

admit the allegations to the limited extent that Plaintiff brings a civil action pursuant to 42 U.S.C.

§ 1983, Plaintiff contends that the basis of jurisdiction is 28 U.S.C. §§ 1331 and 1343(a), Plaintiff

is seeking declaratory, injunctive and monetary relief, and deny that there is any basis for this

action, deny any wrongdoing, and deny that Plaintiff is entitled to any relief in this action.

        2.       Defendants deny that any response is required to paragraph 2 of the Complaint, as

it contains assertions of law. To the extent that a response may be deemed required, Defendants

admit the allegations to the limited extent that Plaintiff contends that venue in the Southern District

of New York is proper, and deny that there is any basis for this action and deny any wrongdoing.
            Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 2 of 10



                                       II.      PLAINTIFF

       3.       Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 3 of the Complaint except admit that Plaintiff was an inmate in the

custody of the New York State Department of Corrections and Community Supervision

(“DOCCS”) at Sing Sing Correctional Facility during the relevant time period in the Complaint,

and is currently confined at Sing Sing Correctional Facility.

                                     III.      DEFENDANTS

       4.       Defendants admit that Plaintiff was an inmate in the custody of DOCCS at Sing

Sing Correctional Facility during the relevant time period in the Complaint, and is currently

confined at Sing Sing Correctional Facility.

       5.       Defendants admit that, during the relevant period described in the Complaint, Mario

Panzarella, was a Lieutenant in the employ of DOCCS.

       6.       Defendants admit that, during the relevant period described in the Complaint, Todd

Paroline, was a Sergeant in the employ of DOCCS.

       7.       Defendants admit that, during the relevant period described in the Complaint, Juan

Irizarry, was a Sergeant in the employ of DOCCS.

       8.       Defendants admit that, during the relevant period described in the Complaint, Pasko

Delovic, was a Correction Officer in the employ of DOCCS.

       9.       Defendants admit that, during the relevant period described in the Complaint, Jason

Ayala, was a Correction Officer in the employ of DOCCS.

       10.      Defendants admit that, during the relevant period described in the Complaint,

Avwurhi Akarumeh, was a Nurse in the employ of DOCCS.




                                                 2
          Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 3 of 10



       11.     Defendants deny that any response is required to paragraph 11 of the Complaint.

To the extent that a response may be deemed required, Defendants deny the allegations and any

wrongdoing, except admit that during the relevant period described in the Complaint, Defendants

were in the employ of DOCCS.

                                            IV.       FACTS

       12.     Defendant Delovic denies the allegations contained in paragraph 12, except admits

that he came into contact with Plaintiff on January 19, 2019 at Sing Sing en route to HBB yard,

where he suspected Plaintiff to be under the influence of a substance, admits placing Plaintiff in

restraints and escorting him to the disciplinary frisk area, and admits to smelling the odor of

marijuana coming from Plaintiff’s clothing. The remaining Defendants deny knowledge or

information sufficient to form a belief as to the truth of the allegations contained in paragraph 12,

and deny any wrongdoing.

       13.     Defendant Panzarella denies the allegations contained in paragraph 13, except

admits that he asked Plaintiff to voluntarily turn over any suspected contraband on his person, and

denies any wrongdoing. Defendant Paroline denies the allegations contained in paragraph 13,

except admits to applying one application of department issued OC spray to Plaintiff due to

Plaintiff’s actions, and denies any wrongdoing. Defendant Ayala denies the allegations contained

in paragraph 13, except admits that he used reasonable force to gain Plaintiff’s compliance due to

Plaintiff’s actions, and denies any wrongdoing.        Defendant Delovic denies the allegations

contained in paragraph 13, except admits that he used reasonable force to gain Plaintiff’s

compliance due to Plaintiff’s actions, and denies any wrongdoing. The remaining Defendants

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in paragraph 13, and deny any wrongdoing.



                                                  3
          Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 4 of 10



       14.     Defendants Panzarella, Ayala, and Delovic deny the allegations contained in

paragraph 14, and deny any wrongdoing.           The remaining Defendants deny knowledge or

information sufficient to form a belief as to the truth of the allegations contained in paragraph 14,

and deny any wrongdoing.

       15.     Defendant Akarumeh denies the allegations contained in paragraph 15, except

admits that on January 19, 2019, he came into contact with Plaintiff at the Sing Sing medical clinic,

admits that he washed Plaintiff’s face, and denies any wrongdoing. The remaining Defendants

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in paragraph 15, and deny any wrongdoing.

       16.     Defendant Akarumeh denies the allegations contained in paragraph 16, and denies

any wrongdoing. The remaining Defendants deny knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 16, and deny any wrongdoing

                         V.      EXHAUSTION OF LEGAL REMEDIES

       17.     Defendant Akarumeh denies the allegations contained in paragraph 17, except

admits that on January 19, 2019, he came into contact with Plaintiff at the Sing Sing medical clinic,

admits that he washed Plaintiff’s face, and denies any wrongdoing. The remaining Defendants

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in paragraph 17, and deny any wrongdoing.

       18.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 18, and deny any wrongdoing.

       19.     The Complaint did not include a paragraph 19.

       20.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 20, and deny any wrongdoing.



                                                 4
         Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 5 of 10



       21.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 21, and deny any wrongdoing.

       22.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 22, and deny any wrongdoing.

       23.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 23, and deny any wrongdoing.

       24.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 24, and deny any wrongdoing.

       25.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 25, and deny any wrongdoing.

       26.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 26, and deny any wrongdoing.

       27.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 27, and deny any wrongdoing.

       28.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 28, and deny any wrongdoing.

       29.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 29, and deny any wrongdoing.

       30.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 30, and deny any wrongdoing.

       31.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 31, and deny any wrongdoing.




                                               5
         Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 6 of 10



       32.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 32, and deny any wrongdoing.

       33.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 33, and deny any wrongdoing.

       34.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 34, and deny any wrongdoing.

       35.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 35, and deny any wrongdoing.

       36.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 36, and deny any wrongdoing.

       37.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 37, and deny any wrongdoing.

       38.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 38, and deny any wrongdoing.

       39.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 39, and deny any wrongdoing.

       40.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 40, and deny any wrongdoing.

       41.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 41, and deny any wrongdoing.

       42.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 42, and deny any wrongdoing.




                                               6
          Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 7 of 10



        43.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 43, and deny any wrongdoing.

        44.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 44, and deny any wrongdoing.

                                           VI.     INJURIES

        45.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 45, and deny any wrongdoing.

                                       VII.      LEGAL CLAIMS

        46.     Defendants deny the allegations in paragraph 46, and deny any wrongdoing.

        47.     Defendants deny the allegations in paragraph 47, and deny any wrongdoing.

        48.     Defendants deny the allegations in paragraph 48, deny that Plaintiff is entitled to

any relief set out in paragraph 48, and deny any wrongdoing.

                                    VIII. PRAYER FOR RELIEF

                Defendants deny that Plaintiff is entitled to any of the relief set out under section

VIII, “Prayer for Relief,” including subparagraphs a-d.

        49.     Defendants deny that any response is required to paragraph 49, Plaintiff’s demand

for jury trial. To the extent that a response may be deemed required, Defendants also demand a

jury trial, as set forth below.

        50.     Defendants deny that Plaintiff is entitled to any of the relief set out in paragraph 50.

        51.     Defendants deny that Plaintiff is entitled to any of the relief set out in paragraph 51.

                                              DEFENSES

                                         FIRST DEFENSE

        52.     The Complaint fails to state a claim upon which relief can be granted.



                                                   7
          Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 8 of 10



                                       SECOND DEFENSE

       53.     Defendants’ conduct did not violate clearly established federal law or, to the extent

that such precedent is deemed to have existed, it was objectively reasonable for Defendants to

believe at the time of their actions that their conduct did not violate such clearly established law.

Therefore, Defendants are entitled to qualified immunity from suit for the actions of which Plaintiff

complains.

                                        THIRD DEFENSE

       54.     Any damages allegedly sustained by Plaintiff are solely and exclusively the result

of Plaintiff’s own conduct.

                                       FOURTH DEFENSE

       55.     Plaintiff’s claim may be barred, in whole or in part, through his words, conduct

and/or actions, which estop the claims asserted in his Complaint.

                                        FIFTH DEFENSE

       56.     Plaintiff may have failed to exhaust his administrative remedies, as required by the

Prison Litigation Reform Act, before filing this lawsuit.

                                        SIXTH DEFENSE

       57.     Defendants at no time acted willfully or in malicious disregard of Plaintiff’s

constitutional rights. As such, Plaintiff is not entitled to punitive damages or other relief

                                      SEVENTH DEFENSE

       58.     Some or all Defendants were not personally involved in the conduct complained of

in the Complaint.




                                                  8
          Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 9 of 10



                                      EIGHTH DEFENSE

       59.     The alleged conduct was properly within the discretionary authority committed to

Defendants to perform their official functions and the relief prayed for would constitute an

improper intrusion into said discretionary authority.

                                       NINTH DEFENSE

       60.     This Court lacks jurisdiction over the subject matter of the causes of action set forth

in the Complaint because the federal claims do not rise to a constitutional level and this Court

cannot exercise jurisdiction over state law claims.

                                       TENTH DEFENSE

       61.     Any state law claims, to the extent raised herein, are barred by New York

Correction Law § 24.

                                    ELEVENTH DEFENSE

       62.     To the extent that Plaintiff attempts to sue Defendants in their official capacities,

such claims are barred by the Eleventh Amendment.

                                  JURY TRIAL DEMANDED

       63.     Defendants demand a jury trial.




                                                 9
         Case 7:19-cv-04531-VB Document 16 Filed 09/06/19 Page 10 of 10



                                        CONCLUSION

       WHEREFORE, Defendants respectfully request that this Court dismiss the claims against

them, and grant such further relief as the Court deems just and proper.

Dated: New York, NY
       September 6, 2019
                                                     LETITIA JAMES

                                                     Attorney General of the State of New York
                                                     Attorney for Defendants
                                                     By:

                                                     /s/Maria Hartofilis
                                                     Maria Hartofilis
                                                     Assistant Attorney General
                                                     28 Liberty Street
                                                     New York, NY 10005
                                                     (212) 416-6295


                                                     Jonathan Wilson
                                                     Assistant Attorney General
                                                     SDNY Admission Pending
                                                     28 Liberty Street
                                                     New York, NY 10005
                                                     (212) 416-6696



TO:
Jaquan Layne
Plaintiff Pro Se
DIN # 11A5702
Sing Sing Correctional Center
354 Hunter Street
Ossining, NY 10562-5442
By First Class Mail




                                                10
